United States Court of Appeals
FOR THE EIGHTH CIRCUIT

No. 05-4414

United States of America,

Appellee,
Appeal from the United States
District Court for the District
of South Dakota.

V.

William T. Carter,

*******%*

Appellant.

Submitted: September 26, 2006
Filed: June 18, 2007

Before ARNOLD, BYE, and MELLOY, Circuit Judges.

ARNOLD, Circuit Judge.

William Carter was originally sentenced to 360 months in prison after being
convicted of sexual abuse of a minor and related crimes. We afﬁrmed his convictions
but remanded for resentencing. See United States v. Carter, 410 F.3d 1017 (8th Cir.
2005) (Carter 1). After a hearing, the district court1 sentenced Mr. Carter to
295 months' imprisonment. Mr. Carter appeals, contending that the district court
violated the ex post facto clause of the Constitution by imposing an enhancement
under U.S.S.G. § 4B1 .5(b)(1), and that it erred by imposing an obstruction-of-justice

'The Honorable Charles B. Kornmann, United States Judge for the District of
South Dakota.

enhancement without making sufﬁcient factual ﬁndings, see U.S.S.G. § 3Cl.1. We
afﬁrm.

I.

We review Mr. Carter‘s ex post facto claim de novo. See United States v.
Mashek, 406 F.3d 1012, 1016 (8th Cir.2005). The ex post facto clause is violated
when a law deﬁning a crime or increasing punishment for a crime, see Collins v.
Youngblood, 497 U.S. 37, 43 (1990), is applied to events that occurred before its
enactment, to the "disadvantage" of the oﬁender, Weaver v. Graham, 450 U.S. 24, 29
(1981). In Miller v. Florida, 482 U.S. 423, 43 5-36 (1987), the Supreme Court held
that retroactive application of state sentencing guidelines that subjected offenders to
longer sentences than they would have received at the time the crime was committed,
violated the ex postfacto clause applicable to the states, see U.S. Const., art. I, § 10,
cl. 1. And we have held that the ex post facto clause applicable to Congress is

similarly violated by retroactive application of a more onerous federal sentencing
guideline. United States v. Belt, 991 F.2d 1445, 1448 (8th Cir. 1993); see U.S. Const.
art. I, § 9, cl. 3.

Initially, we note that since the Supreme Court decided United States v. Booker,
543 U.S. 220 (2005), at least one of our sister circuits has held that the ex postfacto
clause does not apply to the now—advisory guidelines. See United States v. Demaree,
459 F.3d 791, 794 (7th Cir. 2006), petition for cert. ﬁled, No. 06-8377 (U.S. Dec. 11,
2006); see also United States v. Barton, 455 F.3d 649, 655 n. 4 (6th Cir. 2006). But
in a case decided after Booker, we "recognize[d] that 'retrospective application of the
Guidelines implicates the ex post facto clause,’ " though we took into account post-
offense amendments to the guidelines when determining the overall reasonableness
of the defendant's sentence. United States v. Larrabee, 436 F.3d 890, 894 (8th Cir.

2006) (quoting Bell, 991 F.2d at 1448). Given our decision in Larrabee, we will
proceed to address Mr. Carter's ex post facto claim.

The guidelines themselves refer to the ex postfacro clause: under U.S.S.G.
§ 1B1.11(a) and (b)(1), courts are directed to apply the version of the guidelines in
effect on the date of sentencing unless to do so would violate the ex post facto clause,
in which case the guidelines in effect on the date of the crime should be used. The so-
called one-book rule requires that the "Guidelines Manual in effect on a particular date
be applied in its entirety." U.S.S.G. § lBl.11(b)(2). And the guidelines specify that
"[i]f the defendant is convicted of two offenses, the ﬁrst committed before, and the
second after, a revised edition of the Guidelines Manual became effective, the revised
edition of the Guidelines Manual is to be applied to both offenses." U.S.S.G.
§1B1.11(b)(3).

In this appeal, Mr. Carter argues that in his case, by applying the one-book rule,
see U.S.S.G. § 1B1.11(b)(2), and using the date when the last crime was committed
to determine which edition of the guidelines to apply, cf U.S.S.G. § 1B1.1 1(b)(3), the
district court violated the ex post facto clause. According to the defendant, the court
violated the clause by sentencing him under a version of the guidelines that included
U. S. S.G. § 4B1 .5(b)( 1 ), an enhancement for repeat sex-offenders that went into effect
on November 1, 2001 , see U.S.S.G. app. C, amend. 615, thereby increasing his
offense level and guideline sentencing range "for the three most serious pre—
November, 2001 grouped Counts.” Mr. Carter argues that even if, as we held in
Carter], the evidence supported a ﬁnding that one of his crimes (Count 11) occurred
after November 1, 2001, he was unconstitutionally disadvantaged by the application
of § 4Bl.5(b)(1) to the three more serious crimes that occurred before that date and
could not be grouped with Count II. Cf. United States v. Ortland, 109 F.3d 539, 547
(9th Cir. 1997).

The government maintains that Mr. Carter's claim is precluded by the law—of—
the-case doctrine because of our ruling against him on an ex post facto claim in Carter
1, 410 F.3d at 1026-27. In general, "the law-of-the-case doctrine posits that when a
court decides upon a rule of law, that decision should continue to govern the same

-3-

issues in subsequent stages in the same case." Arizona v. Caliﬁimia, 460 US. 605,
618 (1983); see also United States v. Bartsh, 69 F.3d 864, 866 (8th Cir. 1995).

At the ﬁrst sentencing hearing, the district court carefully followed the
provisions of § 1B1.1 1. The court ﬁrst rejected the 2003 guidelines manual in effect
at that time based on ex post facto concerns, see § 1B1 . 1(a), (b)(1), explaining that the
then-current manual might produce a higher sentence because it included a new
prohibition on downward departures for sexual crimes and eliminated a multiple-
victim requirement for an enhancement under § 48 1 .5(b). Then the court referred to
the one-book rule, see § 131.1 l(b)(2), and the need to use the guidelines manual in
effect when the last crime was committed, see § 1B1.11(b)(3). Following these
provisions, the district court applied the manual that "went into effect on November 1,
2001, in between the defendant's offenses of conviction" (though it mistakenly
referred to it as the 2002, rather than the 2001, manual). The court found generally
that "at least one" of Mr. Carter‘s crimes occurred after § 4B1 .5(b)(l ) went into effect
(November 1, 2001), and it also relied on the indictment to determine that Count VII
occurred after that date.

In his first appeal, Mr. Carter maintained in his brief that the district court erred
by enhancing his sentence under § 4Bl.5(b)(l) "where the prosecution's evidence
failed to prove that any of the charged offenses" occurred after that enhancement went
into effect. He asserted that the "trial testimony did not prove an offense" after that
date and also contended that the district court should have relied on the evidence,
rather than the indictment, to determine when Count VII occurred. Signiﬁcantly,
Mr. Carter did not challenge the constitutionality of § 1B1 .1 1(b)(2) or § 1B1.11(b)(3)
or the district court's decision to calculate his sentence by applying only "one book"
of sentencing guidelines, i.e., the one in effect when his last crime was committed.
And though he now contends that the court should not have relied on the date of a
lesser crime to increase his sentence for earlier more serious crimes that could not be
grouped with the later crime, in his first appeal he mentioned neither the relative

_4_

seriousness of the crimes nor their groupability. We rejected Mr. Carter's previous ex
posrfacro claim in Carter 1, 410 F.3d at 1027, because evidence regarding Count 11
supported the district court's ﬁnding that at least one of the crimes occurred after
November 1, 2001. We noted that the victim in Count II, who was a minor at the time
of the crime, testiﬁed that Mr. Carter had sexual contact with her in December, 2001,
and, when pressed on cross-examination, estimated the date as "around November 2,
2001." After remand, the district judge reiterated that at least one of Mr. Carter's
crimes occurred after ‘9‘ 4B1.5 went into effect, basing his ﬁnding on the "trial
testimony  that the contact happened around November 2, 2001 ."

We agree with Mr. Carter's contention in his reply brief that the law-of-the case
doctrine does not apply because we I‘did not issue a legal ruling" in Carter 1
addressing whether the ex post facto clause "prohibits using a single less serious, later
offense to justify the retroactive application" of a guideline to increase the sentencing
range "for earlier ungrouped more serious offenses." But we did not address the issue
because Mr. Carter did not raise it, and we conclude that the issue has been forfeited.

Mr. Carter asserts that he did not raise the argument earlier because at the ﬁrst
sentencing the district court speciﬁcally referred only to Count VII and did not
mention Count II when deciding to apply the 2001 guidelines. We believe, however,
that the argument is not dependent on the court mentioning Count II, but is a challenge
to the district court's determination that the 2001 guidelines applied because at least
one crime occurred after November 1, 2001. And Mr. Carter's rationale for not
making his current ex post facto argument is particularly unpersuasive because Counts
II and VII are virtually identical: they both charge Mr. Carter with abusive sexual
contact with a minor in violation of 18 U.S.C. § 1153, on dates after November 1,
2001, and neither crime was groupable with the earlier more serious offenses, see
U.S.S.G. § 3D1.2 cmt. (n. 3, 4). Therefore we believe that Mr. Carter's argument
would be equally available regardless of whether the district court referred to Count
II or Count VII when determining which version of the guidelines to apply.

-5-

Not until this appeal did Mr. Carter argue that the ex post facto clause precluded
the application of the 2001 guidelines even if one of his crimes took place after
November 1, 2001. This is not simply a case where the defendant appeals an issue
that he or she did not present to the district court. Cf United States v. Rees, 447 F.3d
1128, 1130 (8th Cir. 2006). Here Mr. Carter did not raise this issue at his ﬁrst
sentencing, in his appeal from that sentence, or at resentencing. We do not permit
piecemeal appeals, and we choose not to afford Mr. Carter an opportunity (unavailable
to other defendants) to raise a new issue at this late date merely because his case was
remanded on other grounds. See United States v. Palmer, 297 F.3d 760, 767 (8th Cir.
2002); United States v. Montoya, 979 F.2d 136, 138 (8th Cir. 1992); United States v.
Fiallo-Jacome, 874 F.2d 1479, 1481-83 (11th Cir. 1989). We conclude that
Mr. Carter has forfeited his current ex post facto claim, and thus we decline to address
it on the merits.

11.

Mr. Carter next argues that the district court failed to make adequate ﬁndings
to support an obstruction—of-justice enhancement based on perjury, see U.S.S.G.
§ 3C1.1. Since Mr. Carter objected to the enhancement, the court was required to
"review the evidence and make independent ﬁndings necessary to establish 
obstruction of justice." United States v. Dunnigan, 507 US. 87, 95 (1993). Although
it is preferable for the court "to address each element of the alleged perjury in a
separate and clear ﬁnding," a ﬁnding "that encompasses all of the factual predicates
for a ﬁnding of perjury" is sufﬁcient. Id.

We conclude that there is no merit to Mr. Carter's contention that the district
court did not make adequate ﬁndings here. The court stated during the sentencing
hearing that it found "that Mr. Carter  testiﬁed falsely as to all these different sexual
assaults, all of which was testimony on material matters." The judge added that he
was "making that ﬁnding based upon what I saw and heard at trial.’I At another point,
the judge stated that the evidence in Mr. Carter's case was "as strong as [he‘d] seen in

_6_

any case" during nine years on the bench and that he would have found Mr. Carter
guilty in a bench trial.

In Dunnigan, the Court concluded that the district court's ﬁndings that "the
defendant was untruthful at trial with respect to material matters " and that the
defendant's "failure to give truthful testimony on material matters  were [sic]
designed to substantially affect the outcome ofthe case" were sufﬁcient to support the
enhancement. 1d. (emphasis in Dunnigan). The district court undoubtedly made
independent ﬁndings in Mr. Carter's case, and we believe that the court‘s statements

are substantially similar to those that we have previously concluded are sufficient.
See, e.g., United States v. Kessler, 321 F.3d 699, 703 (8th Cir. 2003).

Finally, we note that Mr. Carter mistakenly relied in his brief on United States
v. Cabbell, 35 F.3d 1255, 1261 (8th Cir. 1994) (quoting United States v. Willis,
940 F.2d 1 136, 1140 (8th Cir. 1991), cert. denied, 507 U.S. 971 (1993)), for the
proposition that an obstruction-of- justice enhancement should not be imposed based
upon a defendant‘s testimony " 'if a reasonable trier of fact could ﬁnd the testimony
true.’ " This statement, ﬁrst made in Willis, 940 F.2d at 1140, was based directly on
an application note to U.S.S.G. § 3C1 .l (n. 1) (1990) that required a sentencing court
to evaluate any suspect testimony or statements in the light most favorable to the
defendant when determining whether he or she had committed perjury. But the
Sentencing Commission amended that application note in 1997 "so that it no longer
suggests the use of a heightened standard of proof," U.S.S.G. app. C, amend. 566, and
thus there was no longer a basis for our statement in Willis. Rather than viewing the
evidence favorably to the defendant or to the verdict, the district court now makes
independent ﬁndings based on a preponderance of the evidence, and we review those
ﬁndings for clear error only. See United States v. Gael-Contreras, 468 F.3d 517, 522
(8th Cir. 2006). Understandably, Mr. Carter does not contend here that the ﬁndings

of the district court are clearly erroneous.

III.
For all of the above reasons, we afﬁrm the judgment of the district court.

BYE, Circuit Judge, concurring in part and concurring in the judgment.

I join in Part II of the majority‘s opinion and its judgment. I also agree with
Part I to the extent the majority recognizes Carter cannot now assert his ex post‘facto
challenge because he did not raise it at resentencing. i write separately because I
disagree with the majority's View, expressed in Part I, that Carter could have raised the
challenge at his ﬁrst sentencing or in his appeal from that sentence.

At Carter's resentencing, the district court applied the 2001 Guidelines, citing
the conduct in Count VII (Resentencing Tr. at 34) and Count II (Resentencing Tr. at
39) as the basis for their application. Carter objected, arguing the 2000 Guidelines
should be used but in doing so merely "restate[d]” the objection raised at the ﬁrst
sentencing—that the Count VII conduct occurred before the 2001 Guidelines'
November 1, 2001, effective date. Carter did not argue at resentencing, as he does in
this appeal, that, regardless of when committed, the conduct in Count I] could not be
used to apply U.S.S.G. § 4B1.5(b)(1) to grouped Counts IV, V, and VI. Thus, Carter
forfeited the ex postfact‘o challenge he raises for the ﬁrst time in this appeal and, as
it is committed to our discretion, the majority appropriately declines to review the
challenge for plain error. ﬂ Gendron v. United States, 295 F.2d 897, 902 (8th Cir.
1961) ("The normal rule is that an appellate court should not consider questions which
have not been properly raised in the trial court and upon which the trial court has had
no opportunity to pass”).

ButI am not as convinced as my colleagues it is reasonable to hold Carter's
failure to raise his ex postfacto challenge at the ﬁrst sentencing or in his ﬁrst appeal
against him. At his ﬁrst sentencing, the district court applied the 2001 Guidelines
because it determined the offense charged in Count VII occurred after their effective

-3-

date. Believing the evidence showed the conduct charged in Count VII occurred in
August or September of 2001 , Carter appealed, arguing the district court violated the
ex post facto clause of the Constitution by applying § 4B1.5(b)(1), which was not in
effect when he committed Count VII. We agreed with Carter " [t]he evidence relevant
to Count VII that was offered at trial pertained to an incident that occurred in August
or September of [2001]." United States v. Carter, 410 F.3d 1017, 1025 (8th Cir.
2005). Still, we afﬁrmed the application of the 2001 Guidelines, ﬁnding, sua sponte,
the conduct charged in CountH might have occurred after November 1, 2001, stating,
"[W]e cannot conclude that . . . the district court clearly erred in determining that the

defendant perpetrated at least one of his offenses after the effective date of
§4B1.5(b)(1)." I_d. at 1027.

The relevance of the timing of the conduct charged in Count II arose "out of the
correction of the sentence" and was "made newly relevant by [our] decision—whether
by the reasoning or the result." United States v. Lee, 358 F.3d 315, 326 (5th Cir.
2004). In other words, the relevance of the timing of the conduct in Count 11 "became
extant as a consequence of our mandate." Q Since the district court only referenced
Carter's Count VII conduct in applying the 2001 Guidelines at the ﬁrst sentencing, it
was not in Carter's interest to point out to the district court the Count II conduct might
be an alternative basis for applying the 2001 Guidelines but argue such an application
would violate the ex posrfacto clause for the reasons stated in this second appeal.
This is especially true here, where Carter's counsel would likely have violated her
professional obligation to zealously and competently advocate Carter's position had
she volunteered to the district court another means to increase his sentence. E S .D.
Rules of Prof] Conduct preamble ("As advocate, a lawyer zealously asserts the
client’s position under the rules of the adversary system"); I_d. Rule 1.1 ("A lawyer
shall provide competent representation to a client. "). Even if she believed the conduct
in Count 11 occurred after the effective date of the 2001 Guidelines (the Opposite

appears to be true), I do not think her candor obligation required her to hang her client.
Nonetheless, I concur in the ultimate outcome of this case for the reasons given.

-10-